            Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 MITCHELL LAUTMAN on behalf of himself               )
 and all others similarly situated,                  )
                                                     )
                        Plaintiff,                   )
                                                     )            2:20-cv-1959
        v.                                           )   Case No. _________________
                                                     )
 AMERICAN BANK SYSTEMS, INC.,                        )
                                                     )
                        Defendant.                   )
                                                     )
                                                     )

                                CLASS ACTION COMPLAINT

       Plaintiff Mitchell Lautman (“Plaintiff”), brings this Class Action Complaint, on behalf of

himself and all others similarly situated (the “Class”), against Defendant, American Bank

Systems, Inc. (“ABS” or “Defendant”), alleging as follows based upon information and belief

and investigation of counsel, except as to the allegations specifically pertaining to her, which are

based on personal knowledge:

                                     NATURE OF THE CASE

       1.       Plaintiff brings this class action against ABS for ABS’s failure to properly secure

and safeguard protected personally identifiable information, including without limitations,

names, dates of birth, phone numbers, addresses, bank account and loan information, and social

security numbers (collectively, “PII”), for failing to comply with industry standards to protect

information systems that contain PII, and for failing to provide timely, accurate, and adequate

notice to Plaintiff and other Class Members that their PII had been compromised. Plaintiff seeks,

among other things, damages, orders requiring ABS to fully and accurately disclose the nature of

the information that has been compromised and to adopt reasonably sufficient security practices


                                                 1
            Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 2 of 26




and safeguards to prevent incidents like the disclosure in the future, and for ABS to provide

identity theft protective services to Plaintiff and Class Members for their lifetimes, as Plaintiff

and Class Members will be at an increased risk of identity theft due to the conduct of ABS

described herein.

       2.       ABS is a third-party vendor that provides compliance and document management

solutions services to over 350 financial institutions in 35 states, which financial institutions serve

many customers across the United States.

       3.       In the course of doing business with ABS, financial institutions implement ABS’s

software on their systems. In turn, ABS maintains credentialing information for financial

institutions, and ABS comes into possession of files containing the PII of financial institutions’

customers and members.

       4.       One of ABS’s financial institution customers, Pennsylvania-based NexTier Bank

(“NexTier”), notified its banking customers, including Plaintiff, that their PII that had been

stored on ABS’s systems was exfiltrated by unauthorized third parties (the “Data Breach”). An

exemplar of the Data Breach notification is attached hereto as “Exhibit A.”

       5.       Since the Data Breach, other financial institutions have issued similar notices,

indicating that their customers also had PII compromised in the wide-reaching Data Breach.

       6.       As a result of ABS’s failure to implement and follow basic security procedures,

Plaintiff’s and Class Members’ PII is now in the hands of criminals. Plaintiff and Class Members

face a substantial increased risk of identity theft, both currently and for the indefinite future.

Consequently, Plaintiff and Class Members have had to spend, and will continue to spend,

significant time and money in the future to protect themselves due to ABS’s failures.




                                                   2
            Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 3 of 26




       7.       Plaintiff, on behalf of himself and all others similarly situated, alleges claims for

negligence, negligence per se, unjust enrichment, and declaratory judgment. Plaintiff seeks

damages and injunctive relief, including the adoption reasonably sufficient practices to safeguard

PII that remains in ABS’s custody in order to prevent incidents like the Data Breach from

reoccurring in the future.

                                             PARTIES

       8.       Plaintiff Mitchell Lautman is a citizen and resident of the Commonwealth of

Pennsylvania. At all times relevant to this Complaint, Plaintiff was a customer or NexTier,

whose PII was disclosed without authorization to unknown third parties as a result of the ABS

Data Breach.

       9.       Plaintiff received a letter from NexTier stating that ABS, one of NexTier’s

vendors, experienced a data security incident and unauthorized third parties were able to view

and acquire data from ABS containing his PII.

       10.      Since the announcement of the Data Breach, Plaintiff has been required to spend

his valuable time monitoring his various accounts in an effort to detect and prevent any misuses

of his PII – time which he would not have had to expend but for the Data Breach.

       11.      As a result of the Data Breach, Plaintiff will continue to be at heightened risk for

fraud and identity theft, and their attendant damages for years to come.

       12.      Defendant American Bank Systems, Inc. is an Oklahoma corporation that

provides document management and compliance software solutions to the financial services

industry. Defendant’s registered address for service of process is 14000 Parkway Commons

Drive, Oklahoma City, OK, 73134, and its principal place of business is at the same location.




                                                   3
           Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 4 of 26




                                    JURISDICTION AND VENUE

         13.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because Plaintiff and at least one member

of the Class, as defined below, is a citizen of a different state than Defendant, there are more than

100 members of the Class, and the aggregate amount in controversy exceeds $5,000,000

exclusive of interests and costs.

         14.    This Court has personal jurisdiction over Defendant because at all relevant times

it has engaged in substantial business activities, including the sale of financial systems

management services, in Pennsylvania. Defendant has, at all relevant times, transacted, solicited,

and conducted business in Pennsylvania through its employees, agents, and/or sales

representatives, and derived substantial revenue from such business in Pennsylvania. Further, the

claims alleged herein arise specifically from Defendant’s provision of financial systems

management services to NexTier Bank, a Pennsylvania-based financial institution.

         15.    Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in this District because a

substantial part of the events or omissions giving rise to the claims occurred in this District.

                                    FACTUAL BACKGROUND

American Bank Systems

         16.    ABS markets itself as having “created advanced management systems for the

financial industry that help assess, monitor and lower compliance risk” 1 and being “[t]he bank

systems software suite most trusted by banking professionals.” 2




1
    https://www.americanbanksystems.com/about/
2
    https://www.americanbanksystems.com/banking-systems/
                                                  4
           Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 5 of 26




         17.    ABS’s software product offerings include BankManager, CreditUnionPro,

CompliancePro, and CoPilot Loans and Deposits. These programs perform a variety of

functions, including streamlining lending processes through document tracking and storage

management, linking customer accounts and data across multiple systems, report generation,

compliance monitoring, and other similar services.

         18.    Defendant currently “is serving more than 350 banks, credit unions and other

financial institutions in 35 states – and counting.” 3

         19.    As part of its relationship with financial institutions, ABS routinely acquires and

stores the financial institutions’ customers’ PII on its systems. Financial institutions save time

and money by using ABS’s services by not having to pay the cost of in-house compliance

personnel or maintaining the systems and infrastructure required of a dedicated server.

         20.    Financial institution customers demand security to safeguard their PII. As a

vendor storing sensitive financial related data, ABS is required to ensure that such private,

sensitive information is not disclosed or disseminated to unauthorized third parties.

Background on Ransomware Attacks and Avaddon

         21.    Ransomware is a well-known and increasingly common form of cyberattack in

which the attacker introduces malware to the target’s systems. The malware then uses encryption

methods to block the victim from using or accessing the targeted system or data.

         22.    The malware is typically introduced to the victim’s systems through a relatively

unsophisticated route: malicious “Trojan” emails sent to specific users who have access to the

target’s systems. The emails include attachments disguised as ordinary excel files, jpegs, or zip

drives, or links that appear to be for package tracking or other innocent purposes. If the user



3
    https://www.americanbanksystems.com/about/
                                                   5
          Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 6 of 26




opens the malicious attachment or clicks the link and allows it to download an application, a

program will open that either unpacks the ransomware directly or allows the attackers gain a

foothold in the system to launch further attacks.

       23.     Once the ransomware is in place, the malware typically includes instructions for

contacting the attacker, who then offers to remove the malware or provide a decryption key in

exchange for payment, often in the form of Bitcoin or another cryptocurrency. In some instances,

referred to by some as “double extortion,” the attacker also exfiltrates sensitive data and

threatens to release it to the public, or sell it on the “dark web,” if the ransom demands are not

met.

       24.     The number of ransomware attacks increased dramatically during the 2010s, and

some well-known variants, such as WannaCry, Locky, and Petya, have been used in thousands of

separate attack incidents. Targets have included all sizes of businesses in virtually every sector,

non-profits including hospitals and universities, and government agencies.

       25.     Beginning in or around July 2020, a cybercrime news publication described a new

variant of ransomware called Avaddon. 4 The report identified that the typical delivery route was,

like most other malware attacks, a Trojan email with a malicious attachment, with subject lines

suggesting that the attachment contained a photograph of the recipient. 5

       26.     The news report also described how the malicious file unloads the ransomware to

the user’s system, which system folders are targeted for encryption, and alterations the




4
  Trend Micro, Ransomware Report: Avaddon and New Techniques Emerge, Industrial Sector
Targeted, July 8, 2020 (updated July 23, 2020), available at:
https://www.trendmicro.com/vinfo/us/security/news/cybercrime-and-digital-threats/ransomware-
report-avaddon-and-new-techniques-emerge-industrial-sector-targeted
5
  Id.
                                                    6
            Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 7 of 26




ransomware makes to running Windows processes and services. 6 The article also included

examples of a desktop image the ransomware places on the user’s computer which points the

user to the “ransom note,” which in turn describes how the victim can contact the attackers in

order to “buy” a decryption program. 7

       27.      Another data security blog reported in August 2020 that the operators of Avaddon

set up their own website on which to publish leaked data whenever a victim failed to pay

ransom. 8

The ABS Data Breach

       28.      In early November 2020, the group purporting to be behind the Avaddon malware

attacks published a “leak warning” claiming that they had hacked ABS and taken possession of

over 50 gigabytes of data. The group demanded a ransom in exchange for release of the data,

coupled with a threat of public disclosure. 9

       29.      The group claimed that ABS “do not want to pay and think[] that we are

bluffing.” The group contemporaneously leaked four gigabytes of the stolen data. 10

       30.      Analysis by one news outlet indicated that the sample leak included a variety of

highly sensitive information, such as loan documents, login credentials for financial institutions’

internal file sharing networks, and financial records. In turn, some of the leaked financial

documents included banking customers’ PII, including names, social security numbers, loan

amounts, interest rates, and pertinent loan dates such as origination dates, maturity dates, and pay




6
  Id.
7
  Id.
8
  https://cofense.com/avaddon-ransomware-joins-data-exfiltration-trend/
9
  https://securityreport.com/american-bank-systems-hit-by-ransomware-attack-full-53-gb-data-
dump-leaked/?web_view=true
10
   Id.
                                                 7
           Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 8 of 26




off dates. Astonishingly, much of this sensitive data appears to have been stored by ABS in

unencrypted, plaintext files – meaning that anyone who gained access to the files could fully read

the information (and sensitive PII) therein. 11

        31.       The article indicated that, based on timestamps on screenshots of the leaked files,

the breach initially began “sometime in or before early October.” 12

        32.       ABS apparently did not pay the ransom, and by November 14, 2020 the full 52.57

gigabytes of stolen data, including Plaintiff’s and the Class Members’ PII, in the Avaddon

group’s possession was leaked. 13

        33.       According to NexTier Bank, it was not notified by ABS of the Data Breach until

November 18, 2020, which was at least several weeks after the incident began, and more than

two weeks after the Data Breach was first publicly reported.

Financial Information is Particularly Vulnerable to Data Breaches

        34.       ABS, a company that promotes its trustworthiness, has a responsibility to securely

maintain the customer PII that it receives and keep it safe from harm. ABS was on notice that

PII, specifically when it includes financial information, is a prime target for data breaches.

        35.       “Due to the nature of these businesses and the sensitivity of their data, financial

firms are hit with approximately 300 times more cyber attacks than businesses in other

industries.” 14




11
   Id.
12
   Id.
13
   Id.
14
   https://www.bitsight.com/blog/financial-data-breaches-2019-capital-one-first-american-
desjardins-more
                                                    8
          Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 9 of 26




        36.     “In 2018 the sector reported 819 cyber incidents, a significant increased from the

69 incidents report in 2017.” 15

        37.     “Banks and financial services organizations were the targets of 25.7 percent of all

malware attacks last year, more than any other industry.” 16

        38.     Particularly during Covid-19, while employees are working remotely,

cybercriminals are working to exploit fear and uncertainty. From February to April 2020, cyber

attacks in the financial sector increased by 238 percent. 17

        39.     ABS knew, or should have known, the importance of safeguarding Plaintiff and

Class Members’ PII entrusted to it by financial institutions around the country and knew, or

should have known, the foreseeable consequences if that data was disclosed. This includes the

significant costs that would be imposed on patients as a result of a breach. ABS failed, however,

to take adequate cybersecurity measures to prevent the Data Breach from occurring.

ABS Obtains, Collects, and Stores Plaintiff’s and Class Members’ PII

        40.     In the ordinary course of doing business with ABS’s customers—financial

institutions—Plaintiff and Class Members are regularly required to provide their sensitive,

personal and private protected information in order to open accounts, obtain loans, and perform

other financial activities.

        41.     Due to ABS’s role as a third-party vendor for financial institutions, Plaintiff and

Class Members have no direct contractual relationship with ABS, and were generally unaware

that ABS had access to Plaintiff and Class Members’ PII.




15
   Id.
16
   https://www.forbes.com/sites/zakdoffman/2019/04/29/new-cyber-report-25-of-all-malware-
hits-financial-services-card-fraud-up-200/?sh=a15e9e17a47a
17
   https://www.helpnetsecurity.com/2020/06/17/cybercriminals-sophisticated/
                                                  9
         Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 10 of 26




       42.     By obtaining, collecting, using, and deriving a benefit from Plaintiff’s and Class

Members’ PII, ABS assumed legal and equitable duties and knew or should have known that it

was responsible for protecting Plaintiff’s and Class Members’ PII from disclosure.

       43.     Plaintiff and Class Members have taken reasonable steps to maintain the

confidentiality of their PII and they reasonably expect that vendors who work with their financial

institutions will use the utmost care to keep this information confidential and securely

maintained, to use this information for business purposes only, and to make only authorized

disclosures of this information.

       44.     ABS acknowledges the seriousness of protecting personal information. As stated

in Defendant’s Privacy Policy:

               We take our users’ privacy very seriously. We feel that certain
               personal information should always be kept private. We have
               technology measures to protect any personal information you submit
               from misuse and loss, such as firewalls and password-protected
               areas using established industry standards. These measures are also
               designed to protect personal information from unauthorized access,
               modification, and disclosure. However, no data protection measures
               are entirely foolproof when data is transmitted and stored over the
               Internet.

       45.     Despite Defendant’s commitment to protecting personal information, ABS failed

to prioritize data and cyber security by adopting reasonable data and cyber security measures to

prevent and detect the unauthorized access to Plaintiff’s and Class Members’ PII.

       46.     Had ABS remedied the deficiencies in its information storage and security

systems, followed industry guidelines, and adopted security measures recommended by experts

in the field, ABS could have prevented intrusion into its information storage and security

systems and, ultimately, the theft of Plaintiff’s and Class Members’ confidential PII.




                                                10
         Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 11 of 26




The Value of Private Information and Effects of Unauthorized Disclosure

       47.     ABS was well aware that the protected financial information and PII it touches is

highly sensitive and of significant value to those who would use it for wrongful purposes.

       48.     PII is a valuable commodity to identity thieves. As the FTC recognizes, identity

thieves can use this information to commit an array of crimes including identity theft, and

medical and financial fraud. 18 Indeed, a robust “cyber black market” exists in which criminals

openly post stolen PII and other protected financial information on multiple underground Internet

websites, commonly referred to as the “dark web.”

       49.     While PII is valued at approximately $1 per line of information, “Bank account

credentials can sell for anywhere between $200 and $500 apiece. . . .” 19

       50.     Protected financial information is particularly valuable because criminals can use

not only a person’s personal information for identity theft, but can also gain access to bank

accounts and cash contained therein.

       51.     “Financial identity theft is a significant crime, and potentially one of the more

damaging types of identity theft. Consider the possibilities – an identity thief gaining access to

your bank accounts or retirements accounts and stealing your hard-earned money.” 20

       52.     The ramifications of ABS’s failure to keep Plaintiff and Class Members’ PII

secure are long lasting and severe. Once PII is stolen, fraudulent use of that information and

damage to victims may continue for years.




18
   https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft
19
   https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft
20
   https://www.lifelock.com/learn-identity-theft-resources-what-is-financial-identity-theft.html
                                                 11
         Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 12 of 26




       53.     Further, criminals often trade stolen PII on the “cyber black market” for years

following a breach. Cybercriminals can also post stolen PII on the internet, thereby making such

information publicly available.

       54.     ABS knew, or should have known, the importance of safeguarding the PII

entrusted to it and of the foreseeable consequences if its data security systems were breached.

ABS failed, however, to take adequate cyber security measures to prevent the Data Breach from

occurring.

FTC Guidelines

       55.     ABS is prohibited by the Federal Trade Commission Act, 15 U.S.C. § 45 (“FTC

Act”) from engaging in “unfair or deceptive acts or practices in or affecting commerce.” The

Federal Trade Commission (“FTC”) has concluded that a company’s failure to maintain

reasonable and appropriate data security for consumers’ sensitive personal information is an

“unfair practice” in violation of the FTC Act.

       56.     The FTC has promulgated numerous guides for businesses that highlight the

importance of implementing reasonable data security practices. According to the FTC, the need

for data security should be factored into all business decision-making. 21

       57.     The FTC provided cybersecurity guidelines for businesses, advising that

businesses should protect personal customer information, properly dispose of personal

information that is no longer needed, encrypt information stored on networks, understands their

network’s vulnerabilities, and implement policies to correct any security problems. 22




21
  https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf
22
  https://www.ftc.gov/system/files/documents/plain-language/pdf-0136proteting-personal-
information.pdf.
                                                 12
            Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 13 of 26




           58.   The FTC further recommends that companies not maintain PII longer than is

needed for authorization of a transaction; limit access to private data; require complex passwords

to be used on networks; use industry-tested methods for security; monitor for suspicious activity

on the network; and verify that third-party service providers have implemented reasonable

security measures. 23

           59.   The FTC has brought enforcement actions against businesses for failing to

adequately and reasonably protect customer data, treating the failure to employ reasonable and

appropriate measures to protect against unauthorized access to confidential consumer data as an

unfair act or practice prohibited by Section 5 of the FTC Act. Orders resulting from these actions

further clarify the measures businesses must take to meet their data security obligations.

           60.   ABS failed to properly implement basic data security practices. ABS’s failure to

employ reasonable and appropriate measures to protect against unauthorized access to consumer

PII constitutes an unfair act of practice prohibited by Section 5 of the FTC Act.

           61.   ABS was at all times fully aware of its obligations to protect the PII of consumers

because of its position as a compliance solutions provider for financial institutions, which gave it

direct access to consumer PII. ABS was also aware of the significant repercussions that would

result from its failure to do so.

Plaintiff and Class Members Suffered Damages

           62.   The ramifications of ABS’s failure to keep PII secure are long lasting and severe.

Once PII is stolen, fraudulent use of that information and damage to victims may continue for




23
     Id.
                                                  13
         Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 14 of 26




years. Consumer victims of data breaches are more likely to become victims of identity fraud,

occurring 65 percent of the time. 24

       63.     In 2019 alone, consumers lost more than $1.9 billion to identity theft and fraud. 25

       64.     Besides the monetary damage sustained, consumers may also spend anywhere

from approximately 7 hours to upwards of 1,200 hours trying to resolve identity theft issues. 26

       65.     Plaintiff and Class Members now face years of constant surveillance of their

financial and personal records, monitoring, and loss of rights. The Class is incurring and will

continue to incur such damages in addition to any fraudulent use of their PII.

       66.     Despite all of the publicly available knowledge of the continued compromises of

PII, ABS’s approach to maintaining the privacy of protected financial information and other PII

was reckless, or in the very least, negligent.

       67.     As a result of ABS’s failure to prevent the Data Breach, Plaintiff and Class

Members have suffered and will continue to suffer injuries, including loss of time and

productivity through efforts to ameliorate, mitigate, and deal with the future consequences of the

Data Breach; theft of their valuable PII; the imminent and certain impeding injury flowing from

fraud and identity theft posed by their PII being placed in the hands of criminals; damages to and

diminution in value of their PII that was entrusted to Defendant with the understanding the

Defendant would safeguard the PII against disclosure; and continued risk to Plaintiff’s and the



24
   https://www.identityforce.com/blog/identity-theft-odds-identity-theft-
statistics#:~:text=In%202019%2C%2014.4%20million%20consumers,about%201%20in%2015
%20people&text=Identity%20theft%20is%20the%20most,data%20breaches%20increased%20b
y%2017%25
25
   Id.
26
   https://www.lifelock.com/learn-identity-theft-resources-how-long-does-it-take-to-recover-
from-identity-
theft.html#:~:text=And%20ID%20theft%20recovery%20is,more%20resolving%20identity%20t
heft%20problems.
                                                 14
         Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 15 of 26




Class Members’ PII, which remains in the possession of Defendant and which is subject to

further breaches so long as Defendant fails to undertake appropriate an adequate measures to

protect the PII that was entrusted to it.

                                     CLASS ALLEGATIONS

        68.     Plaintiff brings this case individually and, pursuant to Rule 23 of the Federal

Rules of Civil Procedure, on behalf of the class defined as:

        All individuals in the United States whose PII was compromised in the American
        Bank Systems Data Breach which occurred between October and November, 2020.

        69.     Excluded from the Class is Defendant, their subsidiaries and affiliates, their

officers, directors and members of their immediate families and any entity in which Defendant

has a controlling interest, the legal representative, heirs, successors, or assigns of any such

excluded party, the judicial officer(s) to whom this action is assigned, and the members of their

immediate families.

        70.     Plaintiff reserves the right to modify or amend the definition of the proposed

Class if necessary before this Court determines whether certification is appropriate.

        71.     The requirements of Rule 23(a)(1) are satisfied. The class described above is so

numerous that joinder of all individual members in one action would be impracticable. The

disposition of the individual claims of the respective class members through this class action will

benefit both the parties and this Court. The exact size of the class and the identities of the

individual members thereof are ascertainable through Defendant’s records, including but not

limited to, the files implicated in the Data Breach.

        72.     The requirements of Rule 23(a)(2) are satisfied. There is a well-defined

community of interest and there are common questions of fact and law affecting members of the




                                                  15
        Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 16 of 26




Class. The questions of fact and law common to the Class predominate over questions which

may affect individual members and include the following:

          a. Whether and to what extend Defendant had a duty to protect the PII of Plaintiff

              and Class Members;

          b. Whether Defendant was negligent in collecting and storing Plaintiff’s and Class

              Members’ PII;

          c. Whether Defendant had duties not to disclose the PII of Class Members to

              unauthorized third parties;

          d. Whether Defendant took reasonable steps and measures to safeguard Plaintiff’s

              and Class Members’ PII;

          e. Whether Defendant failed to adequately safeguard the PII of Class Members;

          f. Whether Defendant breached its duties to exercise reasonable care in handling

              Plaintiff’s and Class Members’ PII by storing that information unencrypted on

              computers and hard drives in the manner alleged herein, including failing to

              comply with industry standards;

          g. Whether Defendant failed to implement and maintain reasonable security

              procedures and practices appropriate to the nature and scope of the information

              compromised in the Data Breach;

          h. Whether Defendant had respective duties not to use the PII of Class Members for

              non-business purposes;

          i. Whether Defendant adequately, promptly, and accurately informed Plaintiff and

              Class Members that their PII had been compromised;




                                                16
         Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 17 of 26




             j. Whether Plaintiff and Class Members are entitled to damages as a result of

                Defendant’s wrongful conduct;

             k. Whether Plaintiff and Class Members are entitled to restitution as a result of

                Defendant’s wrongful conduct; and

             l. Whether Plaintiff and Class Members are entitled to injunctive relief to redress

                the imminent and currently ongoing harm faced as a result of the Data Breach.

       73.      The requirements of Rule 23(a)(3) are satisfied. Plaintiff’s claims are typical of

the claims of the members of the Class. The claims of the Plaintiff and members of the Class are

based on the same legal theories and arise from the same failure by Defendant to safeguard PII.

       74.      Plaintiff and members of the Class were each customers of financial institutions

that were clients of ABS, each having their PII obtained by an unauthorized third party.

       75.      The requirements of Rule 23(a)(4) are satisfied. Plaintiff is an adequate

representative of the class because his interests do not conflict with the interests of the members

of the Class. Plaintiff will fairly, adequately, and vigorously represent and protect the interests

of the members of the Class and has no interests antagonistic to the members of the Class. In

addition, Plaintiff has retained counsel who are competent and experienced in the prosecution of

class action litigation. The claims of Plaintiff and the Class members are substantially identical

as explained above. While the aggregate damages that may be awarded to the members of the

Class are likely to be substantial, the damages suffered by the individual members of the Class

are relatively small. As a result, the expense and burden of individual litigation make it

economically infeasible and procedurally impracticable for each member of the Class to

individually seek redress for the wrongs done to them. Certifying the case as a Class will

centralize these substantially identical claims in a single proceeding, which is the most



                                                 17
           Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 18 of 26




manageable litigation method available to Plaintiff and the Class and will conserve the resources

of the parties and the court system, while protecting the rights of each member of the Class.

Defendant’s uniform conduct is generally applicable to the Class as a whole, making relief

appropriate with respect to each Class member.

                                 FIRST CAUSE OF ACTION
                                       NEGLIGENCE
                              (On Behalf of Plaintiff and the Class)

          76.   Plaintiff restates and realleges all proceeding allegations above as if fully set forth

herein.

          77.   ABS owed a duty under common law to Plaintiff and Class Members to exercise

reasonable care in obtaining, retaining, securing, safeguarding, deleting and protecting their PII

in its possession from being compromised, lost, stolen, accessed and misused by unauthorized

persons. More specifically, this duty including, among other things: (a) designing, maintaining,

and testing ABS’s security systems to ensure that Plaintiff’s and Class Members’ PII in ABS’s

possession was adequately secured and protected; (b) implementing processes that would detect

a breach of its security system in a timely manner; (c) timely acting upon warning and alerts,

including those generated by its own security systems, regarding intrusions to its networks; and

(d) maintaining data security measures consistent with industry standards.

          78.   ABS’s duty to use reasonable care arose from several sources, including but not

limited to those described below.

          79.   ABS had a common law duty to prevent foreseeable harm to others. This duty

existed because Plaintiff and Class Members were the foreseeable and probable victims of any

inadequate security practices on the part of Defendant. By collecting and storing valuable PII




                                                  18
         Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 19 of 26




that is routinely targeted by criminals for unauthorized access, ABS was obligated to act with

reasonable care to protect against these foreseeable threats.

        80.     ABS’s duty also arose from ABS’s position as a financial institution vendor. ABS

undertakes its collection of highly sensitive information generally without the knowledge or

consent of consumers and consumers cannot “opt out” of ABS’s data collection activities. ABS

holds itself out as a trusted steward of consumer data, and thereby assumes a duty to reasonably

protect that data. The consumer public have no choice but to repose a trust and confidence in

ABS to perform that stewardship carefully. Otherwise consumers would be powerless to fully

protect their interests with regard to their PII, which is controlled by ABS. Because of its crucial

role within the financial system, ABS was in a unique and superior position to protect against the

harm suffered by Plaintiff and Class Members as a result of the ABS Data Breach.

        81.     ABS admits that it has the responsibility to protect consumer data, that it is

entrusted with this data, and that it did not live up to its responsibility to protect the PII at issue

here.

        82.     ABS breached the duties owed to Plaintiff and Class Members and thus was

negligent. ABS breached these duties by, among other things, failing to: (a) exercise reasonable

care and implement adequate security systems, protocols and practices sufficient to protect the

PII of Plaintiff and Class Members; (b) detect the breach while it was ongoing; (c) maintain

security systems consistent with industry standards; and (d) disclose that Plaintiff’s and Class

Members’ PII in ABS’s possession had been or was reasonably believed to have been, stolen or

compromised.

        83.     But for ABS’s wrongful and negligent breach of its duties owed to Plaintiff and

Class Members, their PII would not have been compromised.



                                                   19
        Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 20 of 26




       84.      As a direct and proximate result of ABS’s negligence, Plaintiff and Class

Members have suffered injuries, including:

             a. Theft of their PII;

             b. Costs associated with requested credit freezes;

             c. Costs associated with the detection and prevention of identity theft and

                unauthorized use of the financial accounts;

             d. Costs associated with purchasing credit monitoring and identity theft protection

                services;

             e. Unauthorized charges and loss of use of and access to their financial account

                funds and costs associated with inability to obtain money from their accounts or

                being limited in the amount of money they were permitted to obtain from their

                accounts, including missed payments on bills and loans, late charges and fees, and

                adverse effects of their credit;

             f. Lowered credit scores resulting from credit inquiries following fraudulent

                activities;

             g. Costs associated with time spent and the loss of productivity from taking time to

                address and attempt to ameliorate, mitigate, and deal with the actual and future

                consequences of the ABS Data Breach – including finding fraudulent charges,

                cancelling and reissuing cards, enrolling in credit monitoring and identity theft

                protection services, freezing and unfreezing accounts, and imposing withdrawal

                and purchase limits on compromised accounts;

             h. The imminent and certainly impending injury flowing from potential fraud and

                identity theft posed by their PII being placed in the hands of criminals;



                                                   20
         Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 21 of 26




              i. Damages to and diminution in value of their PII entrusted, directly or indirectly,

                 to ABS with the mutual understanding that ABS would safeguard Plaintiff’s and

                 Class Members data against theft and not allow access and misuse of their data by

                 others; and

              j. Continued risk of exposure to hackers and thieves of their PII, which remains in

                 ABS’s possession and is subject to further breaches so long as ABS fails to

                 undertake appropriate and adequate measures to protected Plaintiff.

        85.      As a direct and proximate result of ABS’s negligence, Plaintiff and Class

Members are entitled to damages, including compensatory, punitive, and/or nominal damages, in

an amount to be proven at trial.

                                 SECOND CAUSE OF ACTION
                                    NEGLIGENCE PER SE
                               (On Behalf of Plaintiff and the Class)

        86.      Plaintiff restates and realleges all proceeding factual allegations above as if fully

set forth herein.

        87.      Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting

commerce” including, as interpreted and enforced by the FTC, the unfair act or practice by

companies such as ABS or failing to use reasonable measures to protect PII. Various FTC

publications and orders also form the basis of ABS’s duty.

        88.      ABS violated Section 5 of the FTC Act (and similar state statutes) by failing to

use reasonable measures to protect PII and not complying with the industry standards. ABS’s

conduct was particularly unreasonable given the nature and amount of PII it obtained and stored

and the foreseeable consequences of a data breach within the financial industry.




                                                   21
           Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 22 of 26




          89.   ABS’s violation of Section 5 of the FTC Act (and similar state statutes)

constitutes negligence per se.

          90.   Plaintiff and Class Members are consumers within the class of persons Section 5

of the FTC Act (and similar state statutes) was intended to protect.

          91.   Moreover, the harm that has occurred is the type of harm that the FTC Act (and

similar state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty

enforcement actions against businesses which, as a result of their failure to employ reasonable

data security measures and avoid unfair and deceptive practices, caused the same harm suffered

by Plaintiff and Class Members.

          92.   As a direct and proximate result of ABS’s negligence, Plaintiff and Class

Members have been injured as described herein and in Paragraph 84 above, and are entitled to

damages, including compensatory, punitive, and nominal damages, in an amount to be proven at

trial.

                                 THIRD CAUSE OF ACTION
                                   UNJUST ENRICHMENT
                              (On Behalf of Plaintiff and the Class)

          93.   Plaintiff restates and realleges all proceeding allegations above as if fully set forth

herein.

          94.   Plaintiff and Class Members have an interest, both equitable and legal, in the PII

about them that was conferred upon, collected by, and maintained by ABS and that was

ultimately stolen in the ABS Data Breach.

          95.   ABS was benefitted by the conferral upon it of the PII pertaining to Plaintiff and

Class Members and by its ability to retain and use that information. ABS understood that it was

in fact so benefitted.



                                                  22
         Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 23 of 26




        96.     ABS also understood and appreciated that the PII pertaining to Plaintiff and Class

Members was private and confidential and its value depended upon ABS maintaining the privacy

and confidentiality of that PII.

        97.     But for ABS’s willingness and commitment to maintain its privacy and

confidentiality, that PII would not have been transferred to and entrusted with ABS. Further, if

ABS had disclosed that its data security measures were inadequate, ABS would not have been

permitted to continue in operation by regulators and participants in the marketplace.

        98.     As a result of ABS’s wrongful conduct as alleged in this Complaint (including

among other things its utter failure to employ adequate data security measures, its continued

maintenance and use of the PII belonging to Plaintiff and Class Members without having

adequate data security measures, and its other conduct facilitating the theft of that PII), ABS has

been unjustly enriched at the expense of, and to the detriment of, Plaintiff and Class Members.

        99.     ABS’s unjust enrichment is traceable to, and resulted directly and proximately

from, the conduct alleged herein, including the compiling and use of Plaintiff’s and Class

Members’ sensitive PII, while at the same time failing to maintain that information secure from

intrusion and theft by hackers and identify thieves.

        100.    Under the common law doctrine of unjust enrichment, it is inequitable for ABS to

be permitted to retain the benefits it received, and is still receiving, without justification, from the

use of Plaintiff and Class Members’ PII in an unfair and unconscionable manner. ABS’s

retention of such benefits under circumstances making it inequitable to do so constitutes unjust

enrichment.

        101.    The benefit conferred upon, received, and enjoyed by ABS was not conferred

officiously or gratuitously, and it would be inequitable and unjust for ABS to retain the benefit.



                                                  23
           Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 24 of 26




          102.   ABS is therefore liable to Plaintiff and Class Members for restitution in the

amount of the benefit conferred on ABS as a result of its wrongful conduct, including

specifically the value to ABS of the PII that was stolen in the ABS Data Breach and the profits

ABS received from the use of that information.

                                 FOURTH CAUSE OF ACTION
                                 DECLARATORY JUDGMENT
                               (On Behalf of Plaintiff and the Class)

          103.   Plaintiff restates and realleges all proceeding allegations above as if fully set forth

herein.

          104.   Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

that are tortious and violate the terms of the federal and state statutes described in this

Complaint.

          105.   An actual controversy has arisen in the wake of the ABS Data Breach regarding

Plaintiff’s and Class Members’ PII and whether ABS is currently maintaining data security

measures adequate to protect Plaintiff’s and Class Members from further data breaches that

compromise their PII. Plaintiff alleges that ABS’s data security measures remain inadequate.

ABS denies these allegations. Furthermore, Plaintiff continues to suffer injury as a result of the

compromise of his PII and remains at imminent risk that further compromises of his PII will

occur in the future.

          106.   Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring, among other things, the following:




                                                   24
         Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 25 of 26




           a. ABS owes a legal duty to secure consumers’ PII and to timely notify consumers

               of a data breach under the common law, Section 5 of the FTC Act, and various

               state statutes; and

           b. ABS continues to breach this legal duty by failing to employ reasonable measures

               to secure consumers’ PII.

       107.    This Court also should issue corresponding prospective injunctive relief requiring

ABS to employ adequate security protocols consistent with law and industry standards to protect

consumers’ PII.

       108.    If an injunction is not issued, Plaintiff will suffer irreparable injury, and lack an

adequate legal remedy, in the event of another data breach at ABS. The risk of another such

breach is real, immediate, and substantial. If another breach at ABS occurs, Plaintiff will not

have an adequate remedy at law because many of the resulting injuries are not readily quantified

and they will be forced to bring multiple lawsuits to rectify the same conduct.

       109.    The hardship to Plaintiff if an injunction does not issue exceeds the hardship to

ABS if an injunction is issued. Plaintiff will likely be subjected to substantial identity theft and

other damage. On the other hand, the cost to ABS of complying with an injunction by employing

reasonable prospective data security measures is relatively minimal, and ABS has a pre-existing

legal obligation to employ such measures.

       110.    Issuance of the requested injunction will not disserve the public interest. To the

contract, such an injunction would benefit the public by preventing another data breach at ABS,

thus eliminating the additional injuries that would result to Plaintiff and consumers whose

confidential information would be further compromised.




                                                  25
         Case 2:20-cv-01959-RJC Document 1 Filed 12/16/20 Page 26 of 26




                                     PRAYER FOR RELIEF

        WHEREFORE Plaintiff on behalf of himself and all other similarly situated, prays for

relief as follows:

                a.     For an order certifying the Class under Rule 23 of the Federal Rules of

                       Civil Procedure and naming Plaintiff as representative of the Class and

                       Plaintiff’s attorneys as Class Counsel to represent the Class;

                b.     For an order finding in favor of Plaintiff and the Class on all counts

                       asserted herein;

                c.     For damages in an amount to be determined by the trier of fact;

                d.     For an order of restitution and all other forms of equitable monetary relief;

                e.     Declaratory and injunctive relief as described herein;

                f.     Awarding Plaintiff’s reasonable attorneys’ fees, costs, and expenses;

                g.     Awarding pre- and post-judgment interest on any amounts awarded; and,

                h.     Awarding such other and further relief as may be just and proper.

                                    JURY TRIAL DEMAND

        A jury trial is demanded on all claims so triable.

Dated: December 16, 2020                      Respectfully submitted,


                                              /s/ Gary F. Lynch
                                              Gary F. Lynch (PA ID 56887)
                                              CARLSON LYNCH, LLP
                                              1133 Penn Avenue, 5th Floor
                                              Pittsburgh, PA 15222
                                              T: (412) 322-9243
                                              F: (412) 231-0246
                                              glynch@carlsonlynch.com

                                              Counsel for Plaintiff




                                                 26
